EXAMINER’S AMENDMENT
	The following examiner’s amendments will replace the examiner’s amendments found in the notice of allowance mailed on 1/27/2022. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview Jong Won Kim (Reg. #
66993) on 1/7/2022.
The application has been amended as follows:
Claim 1, line 8 “to guide implanting of the fixture” is replaced with --to guide implanting of each of the fixtures--
Claim 1, line 16 “implant the fixtures and the fixing bar” is replaced with --implant each of the fixtures and the fixing bar--
Claim 1, line 18 “the fixtures by the holder” is replaced with --each of the fixtures by the holder--
Claim 1, line 20 “manufacturing a digital overdenture” is replaced with --manufacturing the digital overdenture”
Claim 3, line 2 “the holder abutment to be aligned” is replaced with --the holder abutments to be aligned--
Claim 8, lines 10-13 “comprising a holder abutment coupled with the fixture implanted by the surgical guide installed in the target arch and a fixing bar bent at a bending angle intersecting 
Claim 8, line 19 “manufacturing a digital overdenture” is replaced with --manufacturing the digital overdenture--
Claim 9, line 7 “in the virtual holder device while virtually disposing” is replaced with --in a virtual holder device while virtually disposing--
Claims 14-20 are canceled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772